Citation Nr: 1617979	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

2. Entitlement to service connection for tumors (to include non-malignant tumors), to include as soft tissue sarcoma, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:  Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, with service in the Republic of Vietnam from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied service connection for peripheral neuropathy and soft tissue sarcoma.  The Veteran disagreed and perfected this appeal.

In June 2013, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge at the RO in Cleveland, Ohio; a transcript of that hearing is of record.  The Veteran was subsequently informed that the Veterans Law Judge that presided at the June 2013 hearing was not available to render a decision in his appeal and he was given the opportunity to appear and testify at another Board hearing before a different Veterans Law Judge who would make a decision on his appeal.  In March 2016, the Veteran indicated that he did not wish to have another Board hearing.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015); see Hearing Letter dated March 3, 2016.

The matter was previously before the Board and was remanded for additional development in October 2013 and October 2014.


FINDINGS OF FACT

1. Peripheral neuropathy was not manifest during service and is not attributable to service.

2. Peripheral neuropathy was not manifest in service or within the one year presumptive period following service.

3.  The Veteran has not been diagnosed with soft tissue sarcoma.

4.  Cysts were not manifest during service and are not attributable to service.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Cysts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran was provided with a VCAA notification letter in August 2008 and his claims were last readjudicated in April 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was afforded appropriate VA examinations in January 2014 and December 2014 in connection with his claims on appeal.  As discussed in more detail below, the assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that both VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board previously remanded the case in October 2014 for further development.  The Board finds that the RO substantially complied with the Board's most recent remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims. The Board is also unaware of any such evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for an acquired psychiatric disorder, to include secondary to service connected disabilities is ready to be considered on the merits.

Applicable Law and Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (e).  The list of diseases associated with exposure to certain herbicide agents includes both early onset peripheral neuropathy and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Peripheral Neuropathy

The Veteran avers that his peripheral neuropathy disability is presumptively caused by his in-service herbicide exposure, or in the alternative, directly related to jungle rot injuries the Veteran had in service.  For the reasons that follow, the Board finds that service connection on either a presumptive or direct basis is not warranted.  

Service treatment records are silent for any complaints, treatments, or manifestations of peripheral neuropathy.  Upon discharge, all relevant systems were noted as normal.  See Separation Examination and Report of Medical History dated January 22, 1971.

Post-service, the Veteran received an Agent Orange Examination.  At that time, the Veteran reported aching and numbness in his legs that began in August of 2001.  See Medical Treatment Record dated February 27, 2002.  The examination revealed normal results with no neurological defects.  

The Veteran was diagnosed with peripheral neuropathy in 2006.  See VA Treatment Records dated August 7, 2006.  Other post-service treatment records of record document the Veteran's complaints of weakness, cramps, tremors and tingling in his bilateral lower extremities.  However, there is no indication of the etiology of the Veteran's peripheral neuropathy.  

The Veteran was afforded a VA examination in 2014.  At that time, he reported that he had numbness and cramping in both lower extremities; he often felt as though his legs were "falling asleep."  He also reported that his peripheral neuropathy symptoms began in the 1980s.  Upon examination, the examiner opined that the Veteran's peripheral neuropathy was not etiologically related to or caused by his period of service, to include Agent Orange exposure.  The examiner's opinion was primarily based on the fact that there was no evidence of treatment or manifestations of peripheral neuropathy within the one year presumptive period after discharge.  Based on the lack of documentation of the Veteran's post-service treatment, the examiner stated that there was no evidence to associate the Veteran's peripheral neuropathy disability with herbicide exposure.  See VA Examination dated January 2014.

Subsequently, upon remand, the Veteran was afforded a second VA examination.  At that time, the Veteran reported that he had numbness and tingling in his hands and feet and constant cramping foot pain.  He claimed that his feet have a really hot sensation, and he tends to drag his feet when he walks.  After examination, the examiner opined that the Veteran's peripheral neuropathy disability was less likely than not caused by or related to service.  As for the presumption, the examiner noted that there was no evidence that the Veteran was treated for or had manifestations of peripheral neuropathy in service or within the one year period after discharge.  As for direct service connection, the examiner noted that the Veteran's jungle rot resolved with no evidence of residuals and there is no medical evidence associating jungle rot and the development of peripheral neuropathy.  See VA Examination dated December 2, 2014.

Also of record are the Veteran's lay statements of argument.  The Veteran claims that upon his return from Vietnam in the fall of 1970, he began to have peripheral neuropathy symptoms.  Specifically, the Veteran claims that after discharge, he was treated at VA medical center for his symptoms and his leg pain continued until he was official diagnosed with peripheral neuropathy in 2006.  See VA Exam Dec. 2014 and Notice of Disagreement dated October 5, 2008.

The Board finds that service connection on either a presumptive or direct basis is not warranted.  In regards to the presumption, while herbicide exposure is conceded, there is no evidence that the Veteran's peripheral neuropathy developed within one year after his discharge of service or to a compensable degree within a year after the last date on which he was exposed to an herbicide agent during active service.  As noted above, the Veteran avers that he was treated for peripheral neuropathy symptoms shortly upon his return from service.  The record contains evidence that any treatment records supporting this contention have been destroyed.  See Letter from Private Health Care Provider received on April 24, 2014; VA Report of General Information dated May 14, 2014.  However, the other evidence of record outweighs this contention of onset within one year following service.  The Veteran's own statements indicate that his tingling symptoms did not begin until 2001.  See Agent Orange Examination dated February 27, 2002.  Moreover, upon examination in 2002, the Veteran's neurological exam was normal.  Further, the Veteran was not formally diagnosed with PN until 2006.  

In regards to direct service connection, to the extent the record reflects the Veteran had jungle rot in-service, there is no positive nexus between the Veteran's in-service injury and his current disability.  The Veteran is certainly competent to attest to any symptoms he felt in regards to his disability.  See Jandreau, supra.  However, as a lay person, he is not competent to provide a positive nexus between his in-service jungle rot and his current disability.  Such an opinion is outside the purview of a lay person and requires competent medical evidence to establish.  The most recent VA examiner opined that there were no residuals of the Veteran's jungle rot nor is there any medical evidence linking jungle rot to peripheral neuropathy.  

The Board has considered the literature the Veteran submitted in support of his claim.  Notably, the Veteran submitted an article from the Mayo Clinic, which indicates that some factors that cause neuropathies include exposure to poisons, tumors, and kidney and liver diseases.  However, the Board finds that the probative value of the contentions in this article is substantially outweighed by the value of the evidence of record specific to the Veteran's claim.  

In sum, the Board finds that the evidence of record is against the claim and service connection for peripheral neuropathy is not warranted on either a direct or presumptive basis.


Tumors and Cysts

The Veteran avers that his kidney cysts are related to his period of service.

As a preliminary matter, the Board finds that service connection on a presumptive basis is not warranted.  Under the 38 C.F.R. § 3.309 (a) and (e) presumptions, malignant tumors, benign tumors of the brain, spinal cord, or peripheral nerves or soft-tissue sarcoma are presumed to be connected to service if they manifest to a compensable degree within one year of discharge.  The record does not reflect that the Veteran has a diagnosis of either of the above listed tumors or diseases, and the Veteran does not contend as much.  See Board Hearing Transcript, p. 2.  As such, presumptive service connection is not warranted and the ensuing analysis will focus on direct service connection.  

Service treatment records demonstrate no complaints, treatments, or manifestations of cysts or tumors.  

Post-service treatment records demonstrate that the Veteran has been treated for numerous cysts on the kidney, brain, and spine.  See VA Treatment records dated August 5, 2002 and November 13, 2008; Private treatment record dated November 14, 2008.  While the Veteran's treatment history for his cysts is been extensive, no treating physician has determined the etiology of the tumors.  

The Veteran has been afforded two VA examinations, with the most recent being in December 2014.  At that time, the Veteran reported that he was diagnosed with dengue fever while in service.  Upon examination, the examiner opined that the Veteran's tumors and cysts were less likely than not caused by or etiologically related to the Veteran's period of service.  The examiner indicated that while the Veteran may have been diagnosed with dengue fever in service, he was treated and had no other kidney or bladder problems.  There were no manifestations of a tumor or cyst in service, and thus, the Veteran's current cysts are unrelated to service.  See VA examination dated December 2, 2014.  

The Board finds that the evidence of record fails to establish service connection for the Veteran's current disability.  The probative medical evidence of record fails to associate the Veteran's current cysts with his period of service.  The only evidence of record in favor of the Veteran's claim is his own statements, relating his current condition to his period of service.  However, as noted above, the Veteran is not competent to provide a positive link, as such a link requires specialized knowledge and training.  See Jandreau, supra.

In sum, the Board finds that service connection for peripheral neuropathy or cysts is not warranted on either a direct or presumptive basis.  

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claims discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.

Entitlement to service connection for tumors (to include non-malignant tumors), to include as soft tissue sarcoma, as due to exposure to herbicides.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


